Case 1:18-cv-22226-LFL Document 35 Entered on FLSD Docket 11/01/2018 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                C ASE N O .:18-22226-C IV-L O U IS

  FRANCISCO VAZQUEZ,and
  alIothers sim ilarly situated under
  29U.S.C.216(b)
              Plaintift
  V.

  G O L D PR O TE CTIO N SERV ICE S IN C.,
  ALAIN URQUIOLA,
                Defendants.
                                             /

                            O R DER O N JO IN T M O TIO N FO R
                    AN EX TEN SIO N O F A LL DEA D LIN E S BY 180 D AY S

         This matter comes before the Courton the parties'jointmotion to extend allofthe
  deadlines from the initialscheduling orderfor 180 days. After reviewing the M otion and the

 record herein,the Courtbeing fully advised ofthe prem ise,itishereby,

        O RD ER ED A N D A D JU DG ED thatthe M otion be G RAN TED as follow s:


                        SC H ED U LIN G O RD ER SET TIN G T RIA L
        THIS COU RT issuesthis orderin accordance w ith LocalRule 16.1. The parties shall

 com ply w ith the follow ing m odified deadlines:

 Conferenceand selection ofM ediator: Completed and scheduled atDE
 21 and 22.                                                              11/16/18 at
                                                                         10:00 a.m .
 Deadlinetojoinadditionalparties:                                        January4,2019
 Deadlinetocompleteal1discovery(includingexpertdiscovery):
                                                                         A pril 19,2019
 Deadlineforthefilingofal1motionsforsummaryjudgment:
                                                                         July 6,2019
 Deadlineforthefilingofpretrialmotions(includingmotionsin limine
 rd
 Daubertmotions):
                                                                         M ay 3,2019
Case 1:18-cv-22226-LFL Document 35 Entered on FLSD Docket 11/01/2018 Page 2 of 2




  M ediation to be com leted no laterthan:                             M ay 3, 2019
  StatusConference/pretrialConferenceat2:00 p.m .; C.ClydeAtkinsU .S.
  Courthouse 30lN orth M iam iA venue
  1lth floorM iam i,Florida 33128:                                    June 21, 2019



         D O N E A N D O R DE RED in Cham bers atM iam i,Flori a,this litdayofNovember,
                                                                 -


 2018.

                                                                     *



                                          LA U R EN LO U IS
                                          UN IT ED STA TES M A G IST M TE JU D G E



         Copiesfum ished to:

         CounselofRecord




                                             2
